Citation Nr: 1433302	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-44 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to a rating in excess of 10 percent for chronic lumbar strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from May 1971 to September 1971 and from November 1988 to June 2009.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.  

The Veteran testified at a videoconference hearing before the undersigned in March 2013.  A transcript of the proceeding is of record.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA.

The issues of entitlement to service connection for sleep apnea and entitlement to a compensable evaluation for hearing loss are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

Throughout the period of the claim, the Veteran's chronic lumbar strain has been manifested by limitation of motion; it has not resulted incapacitating episodes; limitation of forward flexion of the thoracolumbar spine to 60 degrees or less, combined range of motion of the entire thoracolumbar spine of 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for chronic lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice & Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by correspondence sent in October 2010, prior to the initial adjudication of the claim.  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent VA and private treatment records has been completed.  In addition, the Veteran has been afforded an appropriate VA examination.  The examiner had access to and reviewed the pertinent evidence of record and also conducted a physical examination.  The examiner provided all information required for rating purposes.  The Veteran has not identified any outstanding evidence that should be obtained to substantiate his claim.  The Board is also unaware of any such evidence. 

In sum, the Board also is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Lumbosacral strain is to be evaluated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Intervertebral disc syndrome (IVDS) will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

Under the formula for rating IVDS based on incapacitating episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, Diagnostic Code 5243.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In August 2010, the Veteran submitted the current claim for an increased rating for the service-connected chronic lumbar strain.  In October 2011, the RO granted an increased rating to 10 percent for the disability, effective from the date of receipt of the claim.  

Numerous private clinical records dated from 2008 to September 2010 reveal the Veteran was found to have full range of motion of the lumbar spine.  

A VA spine examination was conducted in June 2011.  The Veteran reported pain in the center of his low back at the time of the examination which was more on the right than left.  The pain was a dull ache which was constant.  He felt that it radiated down his right leg.  It affected him when he walked less than one mile.  He denied a history of incapacitating episodes.  He was not taking any medication specifically for back pain.  He was retired.  He reported his back pain affected activities of daily living in that he had difficulty working around the house and in performing yard work.  The Veteran reported flares which were activity related.  Pain was alleviated by rest.  He denied the use of assistive devices.  

Physical examination revealed that forward flexion of the lumbar spine was from 0 to 90 degrees and decreased to 80 degrees as a result of pain after repetition.  Extension was to 15 degrees.  Lateral flexion was 30 degrees bilaterally.  Rotation was 20 degrees bilaterally.  These were maximal and unchanged after repetitions.  There was no palpable spams.  Mild tenderness was present.  Sensation was intact and motor examination was 5/5 in all distributions bilaterally.  Gait was intact and the Veteran could heel walk, toe walk and tandem walk.  X-rays were interpreted as revealing grade 1 listhesis of the L5 on S1 with decreased vertebral body height at T12 and T11.  The Veteran exhibited normal lordosis with some mild facet arthropathy.  The diagnosis was lumbar spondylosis.  

In September 2011, the Veteran wrote that he had had continuous low back pain for many years but, at certain times, he had increased difficulty.  The most recent increase in difficulty was in April 2011 when his disc swelled and he had a catch in his back and pain down his right leg.  He was unable to perform any work for several weeks as he was having difficulty getting up, stooping, bending, walking and sitting down.  

An April 2011 private clinical record reveals the Veteran presented with complaints of lumbar pain.  He said it had been present for approximately ten days.  Prior to this, he had been pain free for several months.  He reported intermittent pain which radiated to mid-calf on the right.  Physical examination revealed normal lumbar lordosis without scoliosis.  Range of motion was normal.  Low back tenderness was present.  The assessment was back pain.  

A private clinical record dated in January 2012 reveals the Veteran presented with complaints of intermittent back pain.  The pain was reported as being 1/10 and satisfactorily controlled.  The pain moved down the right leg to the calf.  Associated symptoms were weakness, stiffness and catching.  The pain interfered with general activity, normal work, mood, enjoyment of life and relationships with others.  The Veteran was retired.  In April 2011, he had a significant flare of back pain.  He was referred to physical therapy and the symptoms improved.  On the day of treatment, he reported very occasional low back pain which seemed to be brought on by activity, particularly prolonged standing or lumbar extension.  He denied lower extremity numbness, tingling or weakness but reported he had had right leg symptoms in the past which radiated down into the calf.  Physical examination revealed a full range of motion of the spine in all directions.  No tenderness was present to palpation.  There was increased pain with lumbar extension and facet loading bilaterally.  Strength was 5/5 in the lower extremities and sensation was intact.  The assessment was low back pain, facet arthropathy and degenerative disc disease of the lumbar spine.  The physician opined that the Veteran's pain was most likely related to degenerative disc disease and arthritic changes.  He no longer had symptoms or physical examination findings of S1 radiculopathy.  

The Veteran testified before the undersigned in March 2013 that, on some days, it was difficult to stand for more than 30 or 40 minutes.  He could sit at a table for up to 45 minutes.  He was not receiving any treatment for his back at the time of the hearing.  He occasionally used a heating pad or ice to treat the pain.  The pain would occasionally flare up and bother him.  Depending on the pain, it could result in a slower pace of life than usual.  There were times when the back pain flared up and he would have to ice it down or heat it and just lie for a day or two until it went away.  The Veteran acknowledged that the last time his back was examined for compensation and pension purposes was in June 2011 and that his back symptomology had not changed since that time.  No physician had ever prescribed bed rest to treat the pain.  The Veteran was unable to say how often the flare-ups occurred.  He had one several months prior but it was nothing serious.  If he did too much it would cause his back pain to flare.  

Analysis

After reviewing the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted at any time during the period of the claim.  To warrant a rating in excess of 10 percent, forward flexion of the thoracolumbar spine must be limited to 60 degrees or less; combined range of motion of the thoracolumbar spine must be limited to 120 degrees or less; there must be muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks during a relevant 12 month period.  None of this symptomology is documented or alleged to be present by the Veteran.

The greatest level of impairment in the range of motion of forward flexion was 80 degrees at the time of the June 2011 VA examination.  This was after repetitive testing.  The only time during the appeal period that there was sufficient evidence to determine the combined range of motion of the thoracolumbar spine was at the time of the June 2011 VA examination when the combined range of motion was 195 even when pain on motion was taken into account.  There is no evidence in the medical records documenting that the Veteran had muscle spasm, guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

With regard to incapacitating episodes, the Veteran has reported in April 2011 that he had a significant flare of pain  The clinical records contemporaneous with this reveals the Veteran reported 10 days of lumbar pain.  This symptomology could warrant, at most, a 10 percent rating.  Significantly, the Veteran has testified that he has never been prescribed bed rest to treat his back disorder.  He also was unable to provide any further quantification of any significant symptomology which could be characterized as incapacitating episodes.  The Board finds this symptomology does not satisfy the definition of incapacitating episodes to warrant an increased rating.  

Furthermore, the Board has considered whether separate ratings are warranted for neurological impairment associated with the Veteran's thoracolumbar spine disability.  With respect to neurological symptoms, the record includes the Veteran's reports of radiating pain which went down his right leg to his calf.  However, there is no objective medical evidence to link this reported symptomology to a neurological impairment caused by the service connected back disability.  The only medical record which addresses radiculopathy is the private clinical record which was dated in January 2012.  The physician wrote that the Veteran no longer had symptoms or physical findings of S1 radiculopathy.  The Board notes that the Veteran testified in March 2013 that his symptomology had remained the same since the time of the last VA examination in June 2011.  There is no other evidence addressing radiculopathy or other neurological impairment.  While the Veteran is competent to report on symptomology he experiences, the Board finds that he is a lay person without specialized medical training.  As such, he is not competent to provide an etiology for the reported pain radiating down his right leg.  The Board finds it reasonable to conclude that, if the Veteran had had radiculopathy during the appeal period, a medical record would have a diagnosis of this, especially as the Veteran had reported he experienced radiating pain to different health care professionals.  There is no evidence of any other neurological impairment related to the thoracolumbar spine disability, to include bowel or bladder problems.  The lack of any medical evidence diagnosing the presence of radiculopathy during the appeal period supports the Board's determination that a separate rating is not warranted for neurological impairment.

Consideration has been given to assigning a staged rating; however, as explained above, at no time during the period in question has the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Other Considerations

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2013).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In the case at hand, the record reflects that the manifestations of this disability are not in excess of those contemplated by the schedular criteria.  The Veteran's complaints of pain and limitation of motion in his back are encompassed by the rating criteria cited above.  Furthermore, the record reflects that the Veteran has been retired during the appeal period without any allegations of missing work.  There is also no evidence that the Veteran had to be hospitalized at all during the appeal period for treatment of his low back disability.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

In reaching this decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  


ORDER

Entitlement to a rating in excess of 10 percent for chronic lumbar strain is denied.  


REMAND

The Veteran is claiming entitlement to an increased rating for his service-connected hearing loss.  At the March 2013 hearing, the Veteran testified that his hearing loss had increased since the time of the last VA examination which was conducted in September 2011.  Therefore, the Board has determined that he should be provided another VA examination to determine the current degree of severity of his hearing loss.

The Veteran is claiming entitlement to service connection for sleep apnea.  In response to this claim, the Veteran was afforded a VA examination in September 2010.  The examiner opined that the Veteran did not have sleep apnea.  It was noted that the examiner did not have access to the claims file.  The assessment at that time was sleep apnea type symptomology but no definite diagnosis of sleep apnea yet, waiting for sleep study.  In January 2011, an addendum to the September 2010 examination report was prepared.  The examiner noted that a November 2008 sleep study did not result in a finding of sleep apnea and also observed that an October 2010 sleep study did result in a diagnosis of sleep apnea.  The examiner then set out the medical opinion he was asked: if the examiner had to make a diagnosis, would a diagnosis of obstructive sleep apnea be made based on the evidence of November 2008.  The examiner opined in the negative.  The rationale was that the November 2008 sleep study did not show any evidence of obstructive sleep apnea or any other sleep apnea.  The Board finds the September 2010 VA examination report and the January 2011 addendum are not adequate for adjudication purposes.  The examiner must address all the medical evidence of record in determining whether sleep apnea has been present during the period of the claim.  This includes the Veteran and his spouse reporting on abnormal sleep symptomology they observed/experienced while the Veteran was on active duty.  The Veteran and his spouse are competent to report on symptomology they observe and experience.  The fact that the November 2008 sleep study did not result in a diagnosis of sleep apnea is only one piece of information which must be addressed.  The examiner must address all the pertinent evidence including the self-reported symptomology and the subsequent October 2010 sleep study which resulted in a finding of sleep apnea.  A remand is required to obtain this opinion.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.  

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his bilateral hearing loss disability.  All pertinent evidence in the electronic records should be made available to and reviewed by the examiner.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should provide a full description of any effects the bilateral hearing loss disability has on occupational functioning and daily activities.  

3.  In addition, the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the VA examiner who conducted the September 2010 VA sleep apnea examination.  The examiner should be requested to prepare an which addresses the following:

Following a review of all of the evidence, the examiner should state an opinion as to whether sleep apnea has been present at any time during the period of the claim.  If the examiner determines that it has been present, he should identify the elements supporting the diagnosis.  If the examiner determines that it has not been present, he should explain why the Veteran does not meet the criteria for the diagnosis.

If the examiner determines that sleep apnea has been present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better that the disorder originated in service or is otherwise etiologically related to service.  In determining the etiology of the disorder, the examiner must address the Veteran and his spouse's reports of sleep symptomology which was observed while the Veteran was on active duty.  

The rationale for each opinion expressed must be provided.  

If the examiner who conducted the VA sleep apnea examination is not available, the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be provided to and reviewed by another physician with sufficient expertise who should be requested to provide the required information.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the required information.

4.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


